Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Brenda Bennett, Appellant                             Appeal from the County Court at Law No.
                                                      2 of Hunt County, Texas (Tr. Ct. No.
No. 06-14-00070-CR          v.                        CR1201108).        Memorandum Opinion
                                                      delivered by Justice Carter, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Brenda Bennett, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 26, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk